DETAILED ACTION
This is a first action on the merits. Claims 1-17 are pending. Claims dated 10/18/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informality in ln.2-3: “wherein the at least one processor is configured to acquire wind information on a wind on a flight route”
Examiner suggests to state: “wherein the at least one processor is configured to acquire wind information 

Claim 9 is objected to because of the following informality in ln.3-4: “wherein the at least one processor is configured to acquire remaining charge prediction information on a remaining charge prediction of a battery”
Examiner suggests to state: “wherein the at least one processor is configured to acquire remaining charge prediction information on 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the apparatus claim recites:
acquire remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle
acquire battery weight information on a weight of each battery
acquire location information on a movement destination of the unmanned aerial vehicle
select […] a battery having a remaining charge equal to or more than a battery consumption amount for moving to the movement destination
execute processing for installing the selected battery in the unmanned aerial vehicle
which are mental activities (evaluation, observation, and judgement) able to be reasonably be performed in the human mind (or with pen and paper) – satisfying Step 2A Prong I of the 2019 Patent Examiner’s Guide (PEG) for 101 Guidance; see § MPEP 2106.04.
Further analyzing under Step 2A Prong II of the 2019 PEG, these judicial exceptions are not integrated into a practical application, and further analyzing under Step 2B of the Revised Guidance (see MPEP § 2106.05), these judicial exceptions do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional elements are:
at least one processor 
unmanned aerial vehicle

The unmanned aerial vehicle only amounts to being used as a general link to a particular technological environment.

Regarding claim 2, claim 2 is rejected under the same reasons as claim 1, and the apparatus claim recites:
wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle
which further defines the location information but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
acquire package weight information on the weight of the package
select a battery further based on the package weight information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, claim 3 is rejected under the same reasons as claim 1, and the apparatus claim recites:
select a battery having the lightest weight when there are a plurality of batteries having a remaining charge equal to or more than the battery consumption amount
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
This judicial exception is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 4, claim 4 is rejected under the same reasons as claim 1, and the apparatus claim recites:
acquire […] and select a battery based on the remaining charge information and the consumption amount information
which is mental activity that could reasonably be performed in the human mind (or with pen and paper).
This judicial exception is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, claim 5 is rejected under the same reasons as claim 1, and the apparatus claim recites:
wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle
which further defines the location information but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
acquire center-of-gravity information on a center of gravity exhibited when the package is loaded on the unmanned aerial vehicle
select a battery further based on the center-of-gravity information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, claim 6 is rejected under the same reasons as claim 1, and the apparatus claim recites:
acquire transportation method information on a transportation method of a package to be transported by the unmanned aerial vehicle
select a battery further based on the transportation method information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, claim 7 is rejected under the same reasons as claim 1, and the apparatus claim recites:
acquire wind information on a wind on a flight route of the unmanned aerial vehicle
select a battery further based on the wind information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, claim 8 is rejected under the same reasons as claim 1, and the apparatus claim recites:
acquire temperature information on a temperature on a flight route of the unmanned aerial vehicle
select a battery further based on the temperature information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 9, claim 9 is rejected under the same reasons as claim 1, and the apparatus claim recites:
acquire remaining charge prediction information on a remaining charge prediction of a battery being charged
select a battery further based on the remaining charge prediction information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, claim 10 is rejected under the same reasons as claim 9, and the apparatus claim recites:
acquire time information on a time specified for the movement destination
acquire the remaining charge prediction information based on the time information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, claim 11 is rejected under the same reasons as claim 1, and the apparatus claim recites:
wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle
which further defines the location information but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
acquire package size information on a size of the package
select a battery further based on the package size information.
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 13, claim 13 is rejected under the same reasons as claim 1, and the apparatus claim recites:
the location information includes information on a delivery destination of a package to be transported by the unmanned aerial vehicle
which further defines the location information but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
the unmanned aerial vehicle is configured to be loaded with a package at a departure point, fly to the delivery destination to deliver the package, and return to a return point
which further defines the additional element - unmanned aerial vehicle - but still only amounts to being used as a general link to a particular technological environment.
acquire first consumption amount information on the battery consumption amount for flying from the departure point to the delivery destination in a state in which the package is loaded on the unmanned aerial vehicle
acquire second consumption amount information on the battery consumption amount for flying from the delivery destination to the return point in a state in which the package is not loaded on the unmanned aerial vehicle
select a battery based on the remaining charge information, the first consumption amount information, and the second consumption amount information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 14, claim 14 is rejected under the same reasons as claim 1, and the apparatus claim recites:
wherein the location information includes information on a collection destination of a package to be transported by the unmanned aerial vehicle
which further defines the location information but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
the unmanned aerial vehicle is configured to fly from a departure point to the collection destination to collect the package, and return to a return point
which further defines the additional element - unmanned aerial vehicle - but still only amounts to being used as a general link to a particular technological environment.
acquire third consumption amount information on the battery consumption amount for flying from the departure point to the collection destination in a state in which the package is not loaded on the unmanned aerial vehicle 
acquire fourth consumption amount information on the battery consumption amount for flying from the collection destination to the return point in a state in which the package is loaded on the unmanned aerial vehicle
select a battery based on the remaining charge information, the third consumption amount information, and the fourth consumption amount information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 15, claim 15 is rejected under the same reasons as claim 1, and the apparatus claim recites:
the location information includes information on each of a delivery destination and a collection destination of a package to be transported by the unmanned aerial vehicle
which further defines the location information but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
the unmanned aerial vehicle is configured to fly from a departure point to the collection destination to collect the package, fly to the delivery destination to deliver the package, and return to a return point
which further defines the additional element - unmanned aerial vehicle - but still only amounts to being used as a general link to a particular technological environment.
acquire fifth consumption amount information on the battery consumption amount for flying from the departure point to the collection destination in a state in which the package is not loaded on the unmanned aerial vehicle 
acquire sixth consumption amount information on the battery consumption amount for flying from the collection destination to the delivery destination in a state in which the package is loaded on the unmanned aerial vehicle
acquire seventh consumption amount information on the battery consumption amount for flying from the delivery destination to the return point in a state in which the package is not loaded on the unmanned aerial vehicle 
select a battery based on the remaining charge information, the fifth consumption amount information, the sixth consumption amount information, and the seventh consumption amount information
which are mental activities that could reasonably be performed in the human mind (or with pen and paper).
These judicial exceptions are not integrated into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 16, the method claim recites:
acquiring remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle
acquiring battery weight information on a weight of each battery
acquiring location information on a movement destination of the unmanned aerial vehicle
selecting […] a battery having a remaining charge equal to or more than a battery consumption amount for moving to the movement destination
executing processing for installing the selected battery in the unmanned aerial vehicle
which are mental activities (evaluation, observation, and judgement) able to be reasonably be performed in the human mind (or with pen and paper) – satisfying Step 2A Prong I of the 2019 Patent Examiner’s Guide (PEG) for 101 Guidance; see § MPEP 2106.04.
Further analyzing under Step 2A Prong II of the 2019 PEG, these judicial exceptions are not integrated into a practical application, and further analyzing under Step 2B of the Revised Guidance (see MPEP § 2106.05), these judicial exceptions do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional element(s) is/are:
•	unmanned aerial vehicle
The unmanned aerial vehicle only amounts to being used as a general link to a particular technological environment.

Regarding claim 17, the non-transitory computer-readable medium claim recites:
acquire remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle
acquire battery weight information on a weight of each battery
acquire location information on a movement destination of the unmanned aerial vehicle
select […] a battery having a remaining charge equal to or more than a battery consumption amount for moving to the movement destination
execute processing for installing the selected battery in the unmanned aerial vehicle
which are mental activities (evaluation, observation, and judgement) able to be reasonably be performed in the human mind (or with pen and paper) – satisfying Step 2A Prong I of the 2019 Patent Examiner’s Guide (PEG) for 101 Guidance; see § MPEP 2106.04.
Further analyzing under Step 2A Prong II of the 2019 PEG, these judicial exceptions are not integrated into a practical application, and further analyzing under Step 2B of the Revised Guidance (see MPEP § 2106.05), these judicial exceptions do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional elements are:
non-transitory computer-readable information storage medium
computer
unmanned aerial vehicle
The non-transitory computer-readable information storage medium and processor only amount to being used as tools to perform the abstract idea.
The unmanned aerial vehicle only amounts to being used as a general link to a particular technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek et al. (US 10328805 B1), in view Bolotski et al. (US 10663529 B1) and herein after will be referred to as Wyrobek and Bolotski respectively.

Regarding claim 1, Wyrobek teaches a battery installation system, comprising at least one processor configured to (Fig. 3B battery management system 301; col 23 ln.3-5 The battery manager 320 is a hardware or software module that coordinates the functioning of the other components of the battery management system 301): 
acquire remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle (col 21 ln.20-22 The battery monitoring system 321 uses the battery sensors to detect properties of each battery in the battery inventory 326; col 21 ln.26-30 Battery information may include …the amount of electrical energy stored in the battery (sometimes referred to herein as “charge level”)…); 

acquire location information on a movement destination of the unmanned aerial vehicle (col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as the location of the destination site 105, the route to the destination site 105…); 
select, based on the remaining charge information, Fig. 3C 334; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory.)
execute processing for installing the selected battery in the unmanned aerial vehicle (col 16 ln.63-66 The battery management system 301 may automatically install the selected batteries into the UAV 102 that will fly the mission).
Wyrobek does not explicitly teach acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery.
However, Bolotski teaches acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery (col 6 ln.10-12 the assignment module 218 may assign the battery 212 to the UAV 202 based at least in part on the battery status information 216 and the charge level 220; col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery; Fig. 3 plurality of batteries 322(1)-322(N))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wyrobek to incorporate Bolotski to include acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV, and one of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the weight of the battery to try and maximize the available flight time of the UAV.

Regarding claim 2, Wyrobek, as modified (see rejection of claim 1), teaches the battery installation system according to claim 1.
Wyrobek further teaches wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the at least one processor is configured to: acquire package weight information on the weight of the package, and select a battery further based on the package weight information (col 16 ln.45-60 the mission manager 305 determines the mission energy requirement for the mission based on mission information. the energy requirement is determined by computer analysis of factors such as […] the weight of the payload that is needed to fulfill the service request).

Regarding claim 4, Wyrobek, as modified, teaches the battery installation system according to claim 1 
Wyrobek, as modified also teaches wherein the at least one processor is configured to: 
acquire, based on the battery weight information (Bolotski col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery) 
and the location information, consumption amount information on the battery consumption amount (Wyrobek col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as […] the route to the destination site 105…the flight characteristics of the UAV 102 that will handle the mission (such as its typical power consumption per unit distance flown…); 
and select a battery based on the remaining charge information and the consumption amount information (Wyrobek col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory).

Regarding claim 7, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches further comprising wherein the at least one processor is configured to acquire wind information on a wind on a flight route of the unmanned aerial vehicle, and select a battery further based on the wind information (col 16 ln.45-52 the mission manager 305 determines the mission energy requirement for the mission based on mission information. Mission information may include information from the service request, information about the local conditions (such as temperature, wind, and precipitation), and information about the characteristics of the vehicle and payload; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)

Regarding claim 8, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches further comprising wherein the at least one processor is configured to acquire temperature information on a temperature on a flight route of the unmanned aerial vehicle, and select a battery further based on the temperature information (col 16 ln.45-52 the mission manager 305 determines the mission energy requirement for the mission based on mission information. Mission information may include information from the service request, information about the local conditions (such as temperature, wind, and precipitation), and information about the characteristics of the vehicle and payload; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)

Regarding claim 9, Wyrobek, as modified teaches the battery installation system according claim 1. Wyrobek also teaches wherein the at least one processor is configured to acquire remaining charge prediction information on a remaining charge prediction of a battery being charged, and select a battery further based on the remaining charge prediction information (col 28 ln.21-23 The battery manager 320 then selects 334 batteries from the battery inventory 326 based on the predicted capacity degradation and mission energy requirement; col 25 ln.31-39 the predicted capacity degradation for each battery is determined based on the capacity of the battery, the amount that the battery will need to be charged for the mission (i.e., a predicted charge level), and the predicted amount that the battery will be discharged during the mission (i.e. a predicted discharge level). The amount that a battery needs to be charged and the amount that the battery will need to be discharged are based on the mission energy requirement)
Examiner notes that applicant discloses in the specification p.51 ln.23-25: “the remaining charge prediction information may be any information that indicates a predicted value of the remaining charge in the future”

Regarding claim 10, Wyrobek, as modified, teaches the battery installation system according to claim 9. 
Wyrobek, as modifies does not explicitly teach wherein the at least one processor is configured to: acquire time information on a time specified for the movement destination, and acquire the remaining charge prediction information based on the time information.
However, Bolotski also teaches wherein the at least one processor is configured to: acquire time information on a time specified for the movement destination, and acquire the remaining charge prediction information based on the time information (col 8 ln.45-60 the UAV models 310 may employ testing techniques to predict an amount of battery energy a UAV 302 would require to complete a flight path. Further, the UAV models 310 may account for factors such as UAV type, UAV dimensions, sensor information captured during previous flights, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc.), battery performance, and/or flight characteristics, time of day, day of the week))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Bolotski to include wherein the at least one processor is configured to: acquire time information on a time specified for the movement destination, and acquire the remaining charge prediction information based on the time information, because doing so would provide more accurate energy predictions by incorporating additional factors into the prediction, namely time.


Regarding claim 11, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the at least one processor is configured to acquire mission energy requirement information mission energy requirement information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)
While Wyrobek teaches that the battery is selected based on the acquired energy requirement information, Wyrobek does not explicitly teach that the mission energy requirement information acquired includes package size information on a size of the package, and selecting based on the package size information.
However, Bolotski also teaches that the mission energy requirement information acquired may include package size information on a size of the package, and selecting based on the package size information (col 8 ln.45-60 In some examples, the UAV models 310 may employ testing techniques to predict an amount of battery energy a UAV 302 would require to complete a flight path. For instance, the UAV model 310 may include a rule based decision system that determines an expected load to power the UAV 302(1) on a flight path. Further, the UAV models 310 may account for factors such as UAV type, UAV dimensions, sensor information captured during previous flights, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc.), battery performance, and/or flight characteristics, time of day, day of the week, etc.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mission energy requirement information as taught by Wyrobek to incorporate Bolotski to include acquiring and considering package size information in the selection of the battery, because it is well known in the art that the size of the package on a UAV, and by extension the size of a UAV, has an impact on the flight aerodynamics of the UAV. One of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the size of the package to optimize flight aerodynamics of the UAV.

Regarding claim 12, Wyrobek, as modified, teaches the battery installation system according to claim 1. 
Wyrobek also teaches wherein the processing is processing of outputting identification information on the selected battery col 26 ln.1-10 the battery interface system 324 comprises a display such as a monitor or television screen, and the battery selection is indicated by means of displaying a list of identifiers associated with the selected batteries; 
Wyrobek, as modified, does not explicitly teach wherein the processing is processing of outputting identification information on the selected battery and identification information on a package to be transported by the unmanned aerial vehicle.
However, Bolotski also teaches wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle (col 8 ln.22-36 As illustrated in FIG. 3, the UAVs 302(1)-302(N) may send performance logs 318(1)-318(N) to the battery management service 102 over the network 114. Each performance log 318 may include performance data for one or more flights performed by a UAV 302. For example, a first performance log 318(1) may include analytics associated with a flight path completed by the UAV 302(1). Further, other performance logs 318(2)-318(N) may be associated with other UAVs 302(2)-302(N). In some cases, the performance logs 318 may include UAV identification information, an actual load discharged by one or more batteries of the UAV during activity of the UAV, sensor information, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc), battery performance, and/or flight characteristics.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Bolotski to include wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle, because doing so verifies the package and helps keep track of the package information during flight.

Regarding claim 13, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the location information includes information on a delivery destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the unmanned aerial vehicle is configured to be loaded with a package at a departure point (Fig. 1A distribution center 101; col 5 ln.10-13 the UAS 100 is based at a single distribution center 101, and is repaired, reloaded, and recharged at that distribution center 101), 
fly to the delivery destination to deliver the package (Fig. 1A destination site 105; col 9 ln.33-39 Once the UAV 102 reaches the destination, the finite state machine 208 may transition to the deliver package state. Based on the deliver package state, the mission planner 200 may send directives to both the flight controller 201 and the payload management system 206, such that the destination site is safely approached, and the payload is released), 
and return to a return point, and (col 23 ln.41-48 For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.)
wherein the at least one processor is configured to: acquire first consumption amount information on the battery consumption amount for flying from the departure point to the delivery destination in a state in which the package is loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to fly to a destination site 105); 
acquire second consumption amount information on the battery consumption amount for flying from the delivery destination to the return point in a state in which the package is not loaded on the unmanned aerial vehicle; and (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101)
Examiner understands that because the package was dropped off at the destination location, during the return flight, the package is not loaded on the UAV.
select a battery based on the remaining charge information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory),
the first consumption amount information, and the second consumption amount information (col 23 ln.41-48 The mission energy requirements may specify a charge level needed by an electric vehicle to complete a mission. For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.)

Regarding claim 14, Wyrobek, as modified, teaches the battery installation system according to claim 1, 
Wyrobek also teaches wherein the location information includes information on a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the unmanned aerial vehicle is configured to fly from a departure point to the collection destination to collect the package, and return to a return point, and (col 23 ln.41-48 For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101; col 7 ln.45-47 In one embodiment, the UAV 102 may be launched with a mission to fulfill more than a single service request.)
Examiner Note: In Wyrobek, because the UAV may fulfill more than one service request, after the UAV finishes a delivery and returns to a destination center to obtain another package (corresponding to fly from a departure point to the collection destination to collect the package), the UAV then flies to a destination site (corresponding to returning to a return point)
wherein the at least one processor is configured to: acquire third consumption amount information on the battery consumption amount for flying from the departure point to the collection destination in a state in which the package is not loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101); 
Examiner understands that because the package was dropped off at the destination location, during the return flight, the package is not loaded on the UAV.
acquire fourth consumption amount information on the battery consumption amount for flying from the collection destination to the return point in a state in which the package is loaded on the unmanned aerial vehicle; and (col 23 ln.41-48 energy required by a UAV to fly to a destination site 105)
select a battery based on the remaining charge information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory), 
the third consumption amount information, and the fourth consumption amount information (col 23 ln.41-48 The mission energy requirements may specify a charge level needed by an electric vehicle to complete a mission. For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.)

Regarding claim 15, Wyrobek, as modified, teaches the battery installation system according to claim 1, 
Wyrobek also teaches wherein the location information includes information on each of a delivery destination and a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the unmanned aerial vehicle is configured to fly from a departure point to the collection destination to collect the package, fly to the delivery destination to deliver the package, and return to a return point, and (col 23 ln.41-48 For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101; col 7 ln.45-47 In one embodiment, the UAV 102 may be launched with a mission to fulfill more than a single service request)
Examiner Note: In Wyrobek, because the UAV may fulfill more than one service request, after the UAV finishes a delivery and returns to a destination center to obtain another package (corresponding to fly from a departure point to the collection destination to collect the package), the UAV then flies to a destination site (corresponding to fly to the delivery destination to deliver the package), and returns to a destination center after package drop off (corresponds to return to a return point).
wherein the at least one processor is configured to: acquire fifth consumption amount information on the battery consumption amount for flying from the departure point to the collection destination in a state in which the package is not loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101); 
acquire sixth consumption amount information on the battery consumption amount for flying from the collection destination to the delivery destination in a state in which the package is loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to fly to a destination site 105); 
acquire seventh consumption amount information on the battery consumption amount for flying from the delivery destination to the return point in a state in which the package is not loaded on the unmanned aerial vehicle; and (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101)
select a battery based on the remaining charge information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory), 
the fifth consumption amount information, the sixth consumption amount information, and the seventh consumption amount information (col 23 ln.41-48 The mission energy requirements may specify a charge level needed by an electric vehicle to complete a mission. For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.).

Regarding claim 16, Wyrobek teaches a battery installation method, comprising (col 1 ln.49-50 One embodiment of a method for selecting a battery for an electric vehicle comprises…): 
acquiring remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle (col 21 ln.20-22 The battery monitoring system 321 uses the battery sensors to detect properties of each battery in the battery inventory 326; col 21 ln.26-30 Battery information may include …the amount of electrical energy stored in the battery (sometimes referred to herein as “charge level”)…); 

acquiring location information on a movement destination of the unmanned aerial vehicle (col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as the location of the destination site 105, the route to the destination site 105…); 
selecting, based on the remaining charge information, Fig. 3C 334; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory.)
executing processing for installing the selected battery in the unmanned aerial vehicle (col 16 ln.63-66 The battery management system 301 may automatically install the selected batteries into the UAV 102 that will fly the mission).
Wyrobek does not explicitly teach acquiring battery weight information on a weight of each battery, and selecting, based on […] the battery weight information […] from among the plurality of batteries, a battery.
However, Bolotski teaches acquiring battery weight information on a weight of each battery, and selecting, based on […] the battery weight information […] from among the plurality of batteries, a battery (col 6 ln.10-12 the assignment module 218 may assign the battery 212 to the UAV 202 based at least in part on the battery status information 216 and the charge level 220; col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery; Fig. 3 plurality of batteries 322(1)-322(N))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wyrobek to incorporate Bolotski to include acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV, and one of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the weight of the battery to try and maximize the available flight time of the UAV.

Regarding claim 17, Wyrobek teaches a non-transitory computer-readable information storage medium for storing a program for causing a computer to (Fig. 3B battery management system 301; col 23 ln.3-5 The battery manager 320 is a hardware or software module that coordinates the functioning of the other components of the battery management system 301):
acquire remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle (col 21 ln.20-22 The battery monitoring system 321 uses the battery sensors to detect properties of each battery in the battery inventory 326; col 21 ln.26-30 Battery information may include …the amount of electrical energy stored in the battery (sometimes referred to herein as “charge level”)…);  

acquire location information on a movement destination of the unmanned aerial vehicle (col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as the location of the destination site 105, the route to the destination site 105…); 
select, based on the remaining charge information, Fig. 3C 334; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory.)
execute processing for installing the selected battery in the unmanned aerial vehicle (col 16 ln.63-66 The battery management system 301 may automatically install the selected batteries into the UAV 102 that will fly the mission).
Wyrobek does not explicitly teach acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery.
However, Bolotski teaches acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery (col 6 ln.10-12 the assignment module 218 may assign the battery 212 to the UAV 202 based at least in part on the battery status information 216 and the charge level 220; Fig. 3 plurality of batteries 322(1)-322(N); col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wyrobek to incorporate Bolotski to include acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV, and one of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the weight of the battery to try and maximize the available flight time of the UAV.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek, in view Bolotski, in further view of Toshitaka (JP 6156006 B2) and herein after will be referred to as Toshitaka.

Regarding claim 3, Wyrobek, as modified teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the at least one processor is configured to select a battery col 16 ln.59-63 selects one or more batteries that can provide sufficient power for the mission from the battery inventory)
Wyrobek, as modified, does not explicitly teach select a battery having the lightest weight.
However, Toshitaka teaches select a battery having the lightest weight (p. 2 an object of the present invention is to select a battery for an electric vehicle that can exhibit necessary performance with as little weight as possible)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Toshitaka to include select a battery having the lightest weight, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV. One of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to choose the lightest weight of the battery that can exhibit the necessary performance to try and maximize the available flight time of the UAV.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek, in view Bolotski, in further view of Hanlon et al. (US 10730620 B1), in further view of Heinen et al. (US 20180072168 A1) and herein after will be referred to as Hanlon and Heinen respectively.

Regarding claim 5, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor).
Wyrobek, as modified does not explicitly teach wherein the at least one processor is configured to: acquire center-of-gravity information on a center of gravity exhibited when the package is loaded on the unmanned aerial vehicle, and select a battery further based on the center-of-gravity information.
However, Hanlon teaches wherein the at least one processor is configured to: acquire center-of-gravity information on a center of gravity exhibited when the package is loaded on the unmanned aerial vehicle, (col 3 ln.14-18 The UAV may be measured prior to or after being equipped with a power source (e.g., fuel, batteries, etc.) and/or prior to or after being equipped with cargo (e.g., a package to be delivered to a destination). At 410, the measurement APIs 208 may transmit the weight, center of mass, and/or moment of inertia data to one or more other systems or devices, such as the UAV. The other systems may use the physical metrics associated with the UAV for further analysis, for decision making purposes, to update system controls of the UAV, or for other reasons. For example, weight information may be used to select a power source (e.g., a battery), and/or ensure the UAV has power to complete an assigned flight task.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Hanlon to include wherein the at least one processor is configured to: acquire center-of-gravity information on a center of gravity exhibited when the package is loaded on the unmanned aerial vehicle, because doing so enables the UAV to use such “determined data [such as the center of mass] to enable the UAV to perform stable flight and possibly improve efficiency by properly managing power resources” (Hanlon col 3 ln.24-30)
Wyrobek, as modified, in further view of Hanlon does not explicitly teach select a battery further based on the center-of-gravity information.
However, Heinen teaches select a battery further based on the center-of-gravity information ([0053] The specific arrangement used with the batteries 406 or other power supplies could be selected based on the desired center of gravity for the core 404 or the power carrier 400. In particular embodiments, the body 402 could be about one foot in diameter, and the core 404 could be about eight inches in diameter.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek, in further view of Hanlon to incorporate Heinen to include selecting a battery further based on the center-of-gravity information, because doing so helps maintain the center of gravity at a desired location.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek, in view Bolotski, in further view of McCullough et al. (US 20190144108 A1) and herein after will be referred to as McCullough.

Regarding claim 6, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the at least one processor is configured to acquire transportation method information on a transportation method of a package to be transported by the unmanned aerial vehicle (col 12 ln.14-20 the mission planner 200 is required to know the location, orientation, altitude, and speed of the UAV 102 at various times during the mission, and the flight controller 201 provides this information through a process called state estimation; col 9 ln.20-23 For example, in one embodiment, the UAV 102 includes the vehicle states: launch, nominal flight, hold position, deliver package, return, and landing) 
Wyrobek, as modified does not explicitly teach and select a battery further based on the transportation method information.
However, McCullough teaches select a battery further based on the transportation method information ([0075] In block 158, computing system 108 is operable to configure a two-dimensional distributed thrust array based upon the thrust requirements. This process includes selecting the number, the type and the mounting locations for the propulsion assemblies. As an example, this process may include selecting the number and type of batteries to be contained within the selected propulsion assemblies. )
Examiner notes that applicant discloses in the specification pp.43-44 ln.25-28 & ln.1-5: “the transportation method of the package to be identified, and is, for example, a flight speed, an acceleration, a flight altitude, or an allowable vibration amount.” In McCullough, the battery is selected based on thrust requirement. It is well known in the art that thrust requirements control the flight speed (i.e., to maintain level flight at constant speed, a constant thrust is required), and thus, the battery is selected based on at least flight speed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate McCullough to include selecting a battery further based on the transportation method information, because doing so improves battery selection by accounting for mission thrust requirements, which by extension, account for the flight speed during the mission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140316616 A1: Kugelmass et al. discloses selecting a battery according to energy capacity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661